Citation Nr: 1533626	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  12-04 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected lumbosacral strain with degenerative joint disease (hereafter "low back disability").

2.  Entitlement to an initial compensable rating for service-connected right acromioclavicular joint tendinitis (hereafter "right shoulder disability").


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S.M. Kreitlow


INTRODUCTION

The Veteran had active military service January 1998 to April 2010.

These matters come before the Board of Veterans' Appeals (Board) from a November 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in San Diego, California.  The Board notes that the Veteran moved to Colorado during the pendency of his appeal and his claims file was permanently transferred to the Denver RO in March 2011.  Thus, the Denver RO is the Agency of Original Jurisdiction (AOJ) in this matter.

The Veteran appeared and testified at a Board video-conference hearing held before the undersigned Veterans Law Judge in July 2014.  A copy of the transcript of this hearing has been associated with the claims file.  A review of the transcript demonstrates that the Veterans Law Judge complied with the requirements set forth in Bryant v. Shinseki, 23 Vet. App. 488, 491-93 (2010).

In July 2014, the Veteran filed a claim for service connection for bilateral radiculopathy (sciatica) as secondary to his service-connected low back disability.  (See VA Form 21-526 EZ.)  This claim was denied by the AOJ in a February 2015 rating decision.  To date, the Veteran has not filed a Notice of Disagreement nor has he perfected an appeal as to that denial and, therefore, that issue is not presently before the Board for consideration.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

The Board finds that further remand of the Veteran's claims is warranted to ensure that he has been afforded all due process required.  

In October 2014, the Board remanded the Veteran's claims for further development, to wit, VA and non-VA medical records and contemporaneous VA examinations.  VA treatment records were associated with the claims file; however, the Veteran neither identified nor provided releases for any non-VA medical care providers.  Thus, the Board finds that no further action is required to obtain medical records that may be relevant to the Veteran's claims.  As to obtaining VA examinations, however, the Board finds that further efforts are warranted to comply with the prior remand. 

The claims file shows that an initial request for VA examinations on the appealed issues was made in November 2014.  An undated note in the claims file, presumably from the VA medical facility assigned to provide the requested examinations, shows that, during a call with the Veteran, he indicated he was unavailable for examination at that time except for Fridays because of his schooling; however, the VA medical facility did not have an examiner available on Fridays.  The Veteran advised that he would be available from December 10, 2014 to January 20, 2015 during his school vacation, and he was told that the facility would advise the Appeals Management Center, who initiated the request, to resubmit it the first week of December to schedule him for examination during that time period.

However, the second request for VA examinations was not issued until January 8, 2015.  Another undated note indicates that the Veteran was left messages to call back about scheduling his examinations on the 13th and 16th of January 2015, presumably by the VA medical facility, and that an "action required" letter was also sent on January 13, 2015 informing the Veteran to call as soon as possible to set up his appointments for the examinations.  The note states, however, that a call back was never received.  On January 28th, the examination requests were cancelled.  

The Board finds that there is insufficient information in the claims file to determine whether the Veteran was afforded sufficient due process in scheduling him for the VA examinations requested in the October 2014 remand.  The second undated note in the claims file indicates that messages were left for the Veteran but does not indicate how such messages were left, e.g., on an answering, given to a person, etc.  Thus, it is unclear whether the manner in which the messages were left was sufficient so it was likely that the Veteran received them.  Furthermore, the copy of the letter sent to the Veteran on January 13, 2015 is not associated with the claims file, so it is unclear as to what he was advised therein.  Furthermore, without a copy of the letter, the Board neither can ensure that it was sent to the Veteran's current address of record, nor can it determine whether this letter was returned by the U.S. Postal Service.  

Thus, the Board determines that remand is warranted to afford the Veteran another opportunity to appear for VA examinations related to his claims.  The Veteran is advised that, although his schedule will be accommodated as much as possible, it is ultimately his responsibility to cooperate with VA in developing evidence relative to his claims.  See Caffrey v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Furthermore, it is incumbent upon him to submit to a VA examination if he is applying for VA compensation benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 (1992).  If he fails to report for a scheduled examination, without good cause, his claims will be decided based on the evidence of record, which may be insufficient to render a favorable decision.  38 C.F.R. § 3.655(a) and (b).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate VA examinations to determine the current severity of his service-connected low back and right shoulder disabilities.  The examiner should perform all necessary diagnostic tests, and report all clinical manifestations in detail.  The examiner should elicit information as to the frequency, duration, and severity of any associated symptomatology, and loss of function in daily activities, including work and physical activity.  

The examiner should determine the limitation of motion, if any, of the Veteran's thoracolumbar spine and right shoulder and discuss whether there is pain on movement, swelling, tenderness, deformity or atrophy of disuse.  The examiner should also determine whether there is any evidence of ankylosis, ligamentous laxity or other impairment.  Repetitive motion testing should be conducted, and the examiner should comment on whether there is additional functional loss due to weakness, fatigability, incoordination, or pain on movement.  (Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain.)

The examiner should also differentiate, if possible, the Veteran's symptoms due to his service-connected low back and right shoulder disabilities (currently characterized as lumbosacral strain and degenerative joint disease and acromioclavicular joint tendinitis, respectively) from symptoms related to other condition(s) present, if any, or should state that differentiation cannot be made and the reason(s) why.

The examiner's findings should be set forth in a comprehensive report and, for any opinions proffered, a detailed explanation for the reasons for such opinion(s) should be provided.


2.  After undertaking any other development deemed appropriate, the Veteran's claims should be readjudicated.  If such action does not resolve the claims, a Supplemental Statement of the Case should be issued to the Veteran and his representative.  An appropriate period of time should be allowed for response.  Thereafter, these claims should be returned to this Board for further appellate review, if in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




